Citation Nr: 0703946	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for chloracne.  The veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted at the RO in July 2006.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Here, the veteran was afforded VCAA development notice by a 
September 2004 letter, but additional development, including 
under the VCAA, is still required.  

The veteran has contended, including in July 2006 Travel 
Board hearing testimony before the undersigned, that he has 
suffered from chloracne of the back and the ears since 
service, over a period of over 30 years.  He contends that 
the condition is manifested by small bumps that burst, from 
which exude blood and fluid, staining his clothing.  In a 
July 2004 statement, he stated that his nurse called the 
sores ulcers.  He added that the condition was intermittent.  
At the hearing, he testified that his current VA physician 
thought he had chloracne.  

The veteran was afforded a VA Agent Orange examination in 
July 2004, and the examiner found no evidence of a rash on 
the veteran's skin, and discovered only a single, dark, 
hyperpigmented lesion below the right breast, not attached to 
the skin.  However, the examiner noted that there was no rash 
exacerbation currently.  Thus, the examiner left open the 
possibility that a rash might have been present at prior 
times, but noted a history of intermittent psoriasis, not 
chloracne.  

Review of the claims folder fails to reveal documentation of 
treatment for chloracne or for a skin rash generally, either 
in service or after service.  The veteran's testimony 
suggests current VA treatment, including for chloracne, and 
his other statements suggest past treatment for a recurrent 
rash or other skin disorder.  The duty to assist pursuant to 
the VCAA necessitates remand to seek current treatment 
records for any skin condition, including to obtain records 
of any treatment by VA medical personnel.  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) which he has received from 
service to the present, for his claimed 
chloracne or any other skin condition, 
including in particular his reported VA 
treatment when his doctor reportedly 
expressed a belief that he had chloracne.  
After securing the necessary 
authorization, the RO should request all 
such records, and all attempts in this 
regard should be annotated for the file 
along with the results of the search for 
evidence.

2.  Ask the veteran to, at his option, 
secure any such opinion as was previously 
stated orally in the course of treatment, 
as to whether he has chloracne, by asking 
that his VA doctor to reduce the statement 
to writing and provide it for association 
with the claims folder.

3.  Thereafter, and following any development 
indicated by obtained records, the RO should 
readjudicate the remanded claim de novo, with 
consideration of any newly obtained evidence.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



